 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                     ***
 5
      GEORGE A. EVAN, ET AL.,                               Case No. 2:18-cv-001963-MMD-DJA
 6
                             Plaintiffs,
 7                                                          ORDER
            v.
 8
      WELLS FARGO HOME MORTGAGE, INC.,
 9    ET AL.,
10                           Defendants.
11

12          This matter is before the Court on pro se Plaintiffs’ Motion to Extend Discovery (ECF

13   No. 77), filed on October 22, 2019. The Court also considered Equifax’s Response (ECF No.

14   78), Transunion’s Response (ECF No. 79), and CorellLogic’s Response (ECF No. 80), filed on

15   November 4-5, 2019. The Court further considered Plaintiff’s Reply (ECF No. 83), filed on

16   November 12, 2019.

17          Although styled as a motion to extend, Plaintiffs actually request that the Court reopen

18   discovery as the discovery cutoff deadline expired on October 15, 2019. Plaintiffs seek an

19   additional 90 days to conduct discovery despite being granted an extended discovery period of

20   nine months initially by the Court. Further, Plaintiffs admit that they failed to conduct discovery

21   during the discovery period while they waited for a decision on a pending motion to dismiss.

22   However, imposing an informal stay of discovery without court approval is not a sufficient reason

23   to extend discovery. In addition, Plaintiffs fail to articulate the elements outlined in Local Rule

24   26-4 regarding what discovery has been completed, a specific description of the discovery that

25   remains to be completed, why the deadline was not satisfied, and a proposed schedule. It appears

26   as though Plaintiff may still be awaiting responses to discovery from Defendants, which

27   Defendants claim to have already served. The proper relief in that instance is a motion to compel,

28   not a motion to reopen discovery.
 1          Moreover, Plaintiffs failed to satisfy the higher excusable neglect standard that applies to

 2   their request. “A request made after the expiration of the subject deadline will not be granted

 3   unless the movant also demonstrates that the failure to act was the result of excusable neglect.”

 4   LR 26-4. In evaluating excusable neglect, the court considers the following equitable factors: (1)

 5   the reason for the delay, (2) whether the moving party acted in good faith, (3) the length of the

 6   delay and its potential impact on the proceedings, and (4) the danger of prejudice to the

 7   nonmoving party. Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223-24 (9th Cir. 2000) (citing

 8   Pioneer Inv. Servs. Co. v. Brunswick Assocs., 507 U.S. 380, 395 (1993)). It is within the court’s

 9   discretion to determine whether excusable neglect exists. Pincay v. Andrews, 389 F.3d 853, 860

10   (9th Cir. 2004).

11          Defendants oppose the instant Motion by claiming they are preparing motions for

12   summary judgment that will dispose of the case entirely. Further, they claim additional,

13   unidentified discovery that would be served by Plaintiff would prejudice them in expending

14   additional costs on a case that is likely to be dismissed. At this point, given that discovery has

15   closed and Plaintiffs have not articulated what discovery remains to be completed, the Court will

16   deny reopening the discovery period for 90 days.

17          IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Extend Discovery (ECF No.

18   77) is denied.

19

20          DATED: November 20, 2019.

21
                                                           DANIEL J. ALBREGTS
22                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                  Page 2 of 2
